ACCEPTED
                                                                            03-15-00317-CV
                                                                                    6160704
                                                                 THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                       7/21/2015 3:04:14 PM
                                                                          JEFFREY D. KYLE
                                                                                     CLERK
               CAUSE NO. 03-15-00317-CV

                                                            FILED IN
                                                     3rd COURT OF APPEALS
            IN THE THIRD COURT OF APPEALS                AUSTIN, TEXAS
                    AUSTIN, TEXAS                    7/21/2015 3:04:14 PM
                                                       JEFFREY D. KYLE
                                                             Clerk
                   RANDALL WALKER
                       Appellant

                              VS.

  HERBERT WALKER D/B/A, WALKER WATER WELLS; AND
        WALKER WATER WELL SERVICES, LLC.,
                     Appellees


                   From Cause No. 423-2441
              In the 423rd Judicial District Court
                     Bastrop County, Texas


APPELLANT'S FIRST OPPOSED MOTION TO ENLARGE THE TIME
            FOR FILING THEIR OPENING BRIEF



                                    Craig Welscher
                                    State Bar No. 21 167200
                                    S. Cory Sells
                                    State Bar No. 24075525
                                    The Welscher Law Firm, P.C.
                                    1111 North Loop West, Suite 702
                                    Houston, Texas 77008
                                    (7 13) 862-0800 - Telephone
                                    (7 13) 862-4003 - Facsimile
                                    Email: csells~,welscherlaw.com
                                    Attorneys for Appellant
TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW TERRY RANDALL, the Appellant in the above-numbered

and styled appeal, by and through their counsel of record, S. Cory Sells, and

respectfully moves for an enlargement of forty-five (45) days for the filing of their

opening brief, and in support thereof would respectfully show unto the Court the

following:

1.    Final Judgment in this matter was issued on June 1, 2015. Appellant's brief

is currently due on Wednesday, July 22,20 15.

2.    Appellant's counsel, Mr. S. Cory Sells has been in and out of the hospital

over the last weekend do to a medical issue and is investigating with medical

professionals if surgery and future medical care is required. Unfortunately, this has

prevented him from dedicating the time necessary to Appellant's brief.

Furthermore, Appellant's opening brief will contest a JNOV which contested legal

and factual sufficiency of every item placed before the jury. Appellant's wishes to

have adequate time to fully brief all of these issues.

3.    Accordingly, Appellant's counsel respectfully requests that the Court

enlarge the time for filing Appellant's opening brief by forty-five (45) days,

through and including September 5,20 15.

4.    Appellant has attempted to contact counsel for Appellees regarding their

opposition to this request but has yet to hear back from opposing counsel.
                                      PRAYER

      Wherefore, premises considered, the Appellant, Randall Walker, prays that

the Court enlarge the deadline for the filing of their opening brief by forty-five (45)

days, through and including September 5,20 15.

                                              Respectfully submitted,




                                              IS/ S. Cory Sells
                                              Craig Welscher
                                              State Bar No. 21 167200
                                              S. Cory Sells
                                              State Bar No. 24075525
                                              The Welscher Law Firm, P.C.
                                              1111 North Loop West, Suite 702
                                              Houston, Texas 77008
                                              (7 13) 862-0800 - Telephone
                                              (7 13) 862-4003 - Facsimile
                                              Email: csells~,welscherlaw.com
                                              Attorneys for Appellant
                     CERTIFICATE OF CONFERENCE

      The undersigned sent emails to and left two telephone messages with Mr.
Alex Metcalf about this Motion on July 20 and 2 1,2015, and Mr. Alex Metcalf did
not respond to either message or email. Appellant's counsel is assuming he is
opposed based upon his non-response.
                                                  IS/ S. Cory Sells
                                                  S. Cory Sells

                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing
instrument was forwarded to all known counsel of record in the manner required
by Texas Rule of Appellate Procedure 9.5, on this the 2 1st day of July, 20 15.

Via Electronic Service
Alex Metcalf
807 Pecan Street
Bastrop, Texas 78602
                                                 IS/ S. Cory Sells
                                                 S. Cory Sells
                           T HE W ELSCHER LAW FIRM
                                         A P ROFESSIONAL C ORPORATION
                                          A T T O R N EYS A T L A W
                                                      i


CRAIG WELSCHER                      1111 North Loop West, Suite 702                Tel: (713) 862-0800
SHAREHOLDER                              Houston, Texas 77008                      Fax: (713) 862-4003

                                             July 21, 2015


Via ProDoc Electronic Filing
Jeffrey D. Kyle, Clerk
3rd Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2547

              Re: Court of Appeals Number:03-15-00317-CV
                  Trial Court Case Number: 423-2441;Terry Randall v. Herbert J. Walker d/b/a
                  Walker Water Well; and Walker Water Well Services, LLC

Honorable Clerk:
       Enclosed please find following:
         Appellant*s First Unopposed Motion to Enlarge the time for Filing their Opening Brief

       Should you have any questions regarding the enclosed, please contact our office. Thank you
for your assistance in this matter.

                                                     Very truly yours,

                                                     THE WELSCHER LAW FIRM

                                                   Connie Gilbert /e/
                                                     Connie Gilbert,
                                                     Paralegal to Craig Welscher
                                                     service@welscherlaw.com



CCG//pld
Enclosures: As Stated
cc:
Via Facsimile: (512) 303-6766 and/or
Via Electronic Mail: alex@lostpineslawyer.com
Alex Metcalf
Attorney at law
807 Pecan Street
Bastrop, Texas 78602